[ATRINSIC LETTERHEAD]
 
 
December 18, 2009
 
Mr. Andrew Zaref
 
Re: Separation and Release Agreement
 
Dear Andrew:
 
As you have been informed, your employment with Atrinsic, Inc. (the “Company”)
will terminate effective December 16, 2009 (the “Separation Date”).  You are
eligible to receive a cash severance payment, contingent upon certain
conditions.  One such condition is your execution and return of this Separation
and Release Agreement (the “Release Agreement”) to the Company.
 
1.  Regular Pay.  You will be paid all accrued salary, less standard payroll
deductions and withholdings, earned through the Separation Date on the next
scheduled pay date on December 31, 2009.  You are entitled to these payments
regardless of whether or not you sign this Release Agreement.
 
2.  Severance Allowance.  You will receive a basic severance allowance (the
“Severance Benefits”) in the amount of $192,500, less applicable federal, state
and local taxes and other amounts which may be required to be withheld.  This
amount includes a 5% increase in your Base Salary from July 14, 2009 through the
Separation Date.  Your Severance Benefits will be paid in a lump sum form, less
applicable federal, state and local taxes and other amounts which may be
required to be withheld.  The Severance Benefits payment will be made on the
Company’s first regular payday after:  (a) the Effective Date (as defined in
Section 12); and (b) your return to the Company and the Company’s verification
of your return of the items listed in Section 9.
 
3.  Paid Time Off.  The Company acknowledges that you are entitled to receive
the cash equivalent of all accrued but unused paid time off through December 16,
2009, pursuant to the Company’s policy and practice.  The Company agrees to make
this payment in the December 31, 2009 payroll in the amount of $30,770.00, less
applicable federal, state and local taxes and other amounts which may be
required to be withheld.
 
4.  Health Insurance.  The Company will continue your family medical, dental and
vision benefits, if applicable, for a period of up to one (1) year following the
Separation Date, provided, however, that in the event you obtain employment
prior to the expiration of this one (1) year term, and you are afforded health
insurance by your new employer, these benefits will terminate upon the earliest
date substitute benefits become available to you.  In the event you are eligible
for alternative medical, dental or vision plans, you must enroll and notify the
Company in writing within fifteen (15) business days from the date on which you
receive alternative medical, dental and vision coverage.  In the event you do
not obtain substitute employment upon the expiration of the one (1) year term,
once these medical, dental and vision benefits, if applicable, cease, you will
be eligible for statutory COBRA continuation healthcare benefits.
 
 
-1-

--------------------------------------------------------------------------------

 

5.  401(k) Plan. You acknowledge that active participation in the Company’s
401(k) Plan ends on the Separation Date, and your vested benefits accruing up to
the Separation Date are not affected.
 
6.  Other Compensation or Benefits.
 
(a)           You acknowledge that, except as expressly provided in this Release
Agreement, you will not receive any additional compensation, severance or
benefits from the Company.  You acknowledge and agree that You hold no options
to purchase securities of the Company and that all option agreements entered
into between the Company and You and options granted by the Company to You have
been (or are hereby) terminated.
 
(b)           The Company granted You:  (i) restricted stock units for 200,000
shares of common stock on June 25, 2009 and (ii) restricted stock units for
66,667 shares of common stock on June 25, 2009 (the “RSUs”).  You acknowledge
and agree, effective as of the Separation Date, the RSUs, and all of Your rights
to receive shares or common stock of the Company thereunder, are terminated.
 
7.  Expense Reimbursements.  You agree that, within fifteen (15) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.
 
8.  Signing Bonus.  The Company waives any rights that it may have to a refund
by you to the Company of your Signing Bonus.
 
9.  Return of Company Property.  Within fifteen (15) days of the Separation
Date, you agree to return to the Company all Company documents (whether prepared
by the Company, the Company’s affiliates, you, or a third party) in any form
including, but not limited to, electronic, digital, and paper form (and all
copies thereof) and other Company property which you have had in your possession
or in your control at any time relating to the Company or any of its affiliates
or any of their businesses or property.  The items that fall within the scope of
this Section 9 include, but are not limited to, files, notes, drawings, records,
business plans and forecasts, financial information, specifications,
computer-recorded information, tangible property (including, but not limited to,
computers, credit cards, entry cards, identification badges and keys); and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof).
 
10.  References.  You agree to forward all requests for a reference or
employment verification to the Human Resources Department in New York
(“HR”).  HR will provide your dates of service and the last position held at the
Company by you, and no further information.
 
11.  Confidentiality.  The provisions of this Release Agreement shall be held in
strictest confidence by you and shall not be publicized or disclosed in any
manner whatsoever; provided, however, that you may disclose this Release
Agreement:  (a) to your immediate family; (b) in confidence to your respective
attorneys, accountants, auditors, tax preparers, and financial advisors; and (c)
as otherwise required by law.
 

 
-2-

--------------------------------------------------------------------------------

 

12.  Release.  In exchange for the payments and other consideration under this
Release Agreement to which you would not otherwise be entitled, subject to
applicable law, you hereby release and forever discharge the Company, its
parents and subsidiaries, and its respective officers, directors, agents,
servants, employees, attorneys, members, successors, assigns and affiliates, of
and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
events, acts or conduct at any time prior to and including the execution date of
this Release Agreement, including but not limited to:  all such claims and
demands directly or indirectly arising out of or in any way connected with your
employment with the Company or the termination of that employment; claims or
demands related to salary, bonuses, commissions, stock, stock options, or any
other ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended,
including without limitation claims for attorneys’ fees; the federal Americans
with Disabilities Act of 1990; the federal Age Discrimination in Employment Act
of 1967, as amended (“ADEA”); the New York State Human Rights Law; any provision
in the New York State Labor Law; whistleblower laws; tort law; contract law;
wrongful discharge; discrimination; harassment; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing.  As
of the date of this Release Agreement, the Company is not aware of any claims
against you.
 
You acknowledge that you are knowingly and voluntarily waiving and releasing any
rights you may have under the ADEA, as amended.  You also acknowledge that the
consideration given for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which you were already entitled.  You
acknowledge that you have been advised by this writing, as required by the ADEA,
that:  (a) your waiver and release do not apply to any rights or claims that may
arise after the execution date of this Release Agreement; (b) you have been
advised hereby to consult with an attorney prior to executing this Release
Agreement; (c) you have twenty-one (21) days to consider this Release Agreement
(although you may choose to voluntarily execute this Release Agreement earlier);
(d) you have seven (7) days following the execution of this Release Agreement by
the parties to revoke the Release Agreement, which can be done by sending a
certified letter to that effect to Jeffrey Schwartz, Interim CEO; and (e) this
Release Agreement shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth (8th) day after this
Release Agreement is executed by you, provided that the Company has also
executed this Release Agreement by that date (“Effective Date”).  This Release
Agreement excludes your rights arising hereunder and any rights to
indemnification arising pursuant to your employment agreement.
 
13.  Waiver of Known and Unknown Claims.  YOU UNDERSTAND THAT THIS RELEASE
AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
 
14.  Acknowledgement Regarding Existing Claims.  You represent and warrant that,
to date, no claim or demand has been asserted, and no proceeding of any kind
against any Releasee has been commenced, instituted or caused to be comments,
based upon any matter released by this Release Agreement, and you covenant that
you will not seek to recover on any claim released in this Release
Agreement.  If you violate this Release Agreement by instituting any such
claims, proceedings or lawsuits, you agree to return to the Company all payments
received by you under this Release Agreement, except for your Accrued but Unused
Vacation pay, and any obligation by the Company to provide any further benefits
or payments will immediately cease.
 
 
-3-

--------------------------------------------------------------------------------

 

15.  Non-Disparagement.  We both agree that we will not publicly or privately
disparage each other.  Specifically, you agree that you will not publicly or
privately disparage the Company’s products, services, divisions, affiliates,
related companies or current or former officers, directors, trustees, employees,
agents, administrators, representatives or fiduciaries nor will any of the
Company’s current or future officers, directors, trustees, employees, agents,
administrators, representatives or fiduciaries publicly or privately disparage
you.
 
16.  Confidential Information.  You acknowledge that, as a result of the your
services to the Company, you obtained Confidential Information (as defined
below) as to the Company and that, because of the nature of the information
known to you it is necessary for the Company to be protected by the restrictions
set forth herein.
 
(a)           Following the Separation Date, you shall not at any time, directly
or indirectly, divulge or disclose, for any purpose whatsoever, any secret,
confidential or proprietary information, knowledge or data relating to the
Company, and their respective businesses, affairs, accounts, products or
services (including any confidential information of customers of the Company)
that you obtained during your employment by the Company and that is not
otherwise public knowledge or not generally known within the Company’s industry
(“Confidential Information”).  Unless compelled pursuant to the order of a court
or other governmental or legal body having authority over such matter, you shall
not either before or after the Separation Date, without the prior written
consent of the Company, communicate or divulge any such Confidential Information
to anyone other than the Company and those designated by it, nor use the
Confidential Information for your own benefit or for the benefit of any other
person, firm, corporation or entity.  If you are requested or compelled by order
of a court or other governmental or legal body to communicate or divulge any
Confidential Information to anyone other than the Company and those designated
by it, you shall promptly notify the Company of any such order, and you shall
cooperate fully with the Company in protecting such information to the extent
possible under applicable law.
 
(b)           You acknowledge that this Section 16 is reasonable and necessary
for the furtherance of the Company’s business and for the protection of the
business of the Company, and that part of the Severance Benefits are in
consideration for your agreements in this Section 16.  In the event of any
breach by you of this Section 16, the Company shall be entitled to immediately
cease payment of the Severance Benefits.
 
17.  Non-Competition.  The Company agrees to waive Paragraph 2, subsections
(i)-(v) and (viii) of your Non-Competition, Non-Solicitation and Confidentiality
Agreement, dated July 14, 2008 (the “Non-Competition Agreement”).  The Company
also agrees that its rights pursuant to Paragraph 17 of the Non-Competition
Agreement are hereby terminated.
 
18.  Injunctive Relief.  In the event of a breach or threatened breach of
Section 16 of this Release Agreement, you acknowledge that the Company will be
caused irreparable harm which is not capable of being calculated and which
cannot be fully or adequately compensated by the recovery of damages
alone.  Accordingly, you agree that the Company shall be entitled to interim and
permanent injunctive relief, specific performance and other equitable remedies
to have the provisions of Section 16 of this Release Agreement enforced, in
addition to its other remedies at law.
 

 
-4-

--------------------------------------------------------------------------------

 

19.  Successors; Binding Release Agreement.  This Release Agreement shall bind
the heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns.
 
20.  Section 409 A.  To the extent that the Company and/or you reasonably
determine that any amount payable under this Release Agreement would trigger the
additional tax imposed by Section 409A of the Internal Revenue Code of 1986, as
amended, the Company and you will promptly agree in good faith on appropriate
modifications to the Release Agreement (including delaying or restructuring
payments) to avoid such additional tax yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to you.
 
21.  Miscellaneous.  This Release Agreement may not be modified, waived or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by both you and a duly authorized officer of the Company.
 
22.  Entire Agreement. This Release Agreement, including Exhibit A, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to this subject matter provided, however, that
nothing in this Release Agreement is intended to or may be construed to modify,
impair or terminate any of your obligations under any non-solicitation,
confidentiality, non-competition or intellectual property agreements between you
and the Company.  This Release Agreement shall supersede all prior or
contemporaneous agreements and understandings among the Parties and any
Releasees, whether written or oral, express, or implied.  It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations.
 
23.  Severability.  If any provision of this Release Agreement is determined to
be invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Release Agreement and the provision in
question shall be modified by the court so as to be rendered enforceable.
 
24.  Counterparts.  This Release Agreement may be executed in several
counterparts (including via facsimile), each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.
 
25.  Governing Law.  This Release Agreement is made and entered into and shall
be interpreted, enforced and governed by and under the laws of the State of New
York.  The parties in any action arising from this Release Agreement shall be
subjected to the jurisdiction and venue of the federal and state courts, as
applicable, in the State of New York.
 
 
-5-

--------------------------------------------------------------------------------

 

You should consult with an attorney regarding the terms of this Release
Agreement.  Your signature below indicates that you are entering into this
Release Agreement freely, knowingly and voluntarily, with a full understanding
of its terms.  If this Release Agreement is acceptable to you, please sign on
the line provided below and return the original to Jeffrey Schwartz, Interim
CEO.  The Release Agreement must be returned twenty-one (21) days from the date
that you receive it.
 
 
Sincerely,
 

       
Jeffrey Schwartz
 
Interim Chief Executive Officer
 
Atrinsic, Inc.
 

 
Agreed:
   
 
/s/ Andrew Zaref
 
Dated: December 18, 2009
Andrew Zaref
   

 
 
-6-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Name: Andrew Zaref
 
SEPARATION ALLOWANCE STATEMENT
 
Cash Payments
 
Severance Benefits
 
Entitlement to Severance Benefits is contingent upon your execution of the
attached Separation Agreement and General Release and return to Jeffrey
Schwartz, Interim Chief Executive Officer, within twenty-one (21) days of
receipt and you not revoking the agreement within seven (7) days after signing
it.
 
TOTAL SEVERANCE BENEFITS
  $ 192,500.00  

 
(Subject to the applicable actual or hypothetical withholding tax deductions)
 
I understand my Severance Benefits.  I also understand that my Severance
Benefits will be made payable in the form of a lump sum (Subject to the
applicable actual or hypothetical withholding tax deductions).
 
Accrued Paid Time Off
 
160 hours.
  $ 30,770.00  

 
(Subject to the applicable actual or hypothetical withholding tax deductions)
 
Total:
  $ 223,270.00  

 
(Subject to the applicable actual or hypothetical withholding tax deductions)
 
Non-cash
 
In addition to the Severance Benefit, you will to be eligible for continuation
of family medical, dental and vision benefits, if applicable, under the
Company’s group medical, dental and vision plans, is applicable, for a period of
up to one (1) year following the Separation Date, provided, however, that in the
event you obtain employment prior to the expiration of this one (1) year term,
and you are afforded health insurance by your new employer, these benefits will
terminate upon the earliest date substitute benefits become available to
you.  Upon cessation of medical and dental benefits, you, your spouse, and your
eligible dependents will be entitled to exercise their rights (if any) under
Section 4980B of the Internal Revenue Code of 1986, as amended and Sections
601–607 of the Employee Retirement Income Security Act of 1974, as amended
(collectively, “COBRA”).
 
/s/ Andrew Zaref
  12/18/09  
Signature
 
Date
 


 
-7-

--------------------------------------------------------------------------------

 